jfourtl) Court of
                                    %>m Sutonia,

                                         October 3. 2013


                                      No. 04-12-G0540-CR

                                           Ruben Arce.
                                            Appellant


                                                v.




                                        The State of Texas,
                                             Appellee


                           Trial Court Case No. 2012CRM000033-D2


                                         ORDER

        The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid ii in determining the legal and
factual issues presented in the appeal. See TEX- R. APP. P. 39.8, Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on November 6,
2013, to the following panel: Chief Justice Stone, Justice Barnard, and Justice Alvarez. All
parlies will be notified of the Court's deeision in this appeal in accordance with TEX. R. Al'i\ I1.
4S.


       Hither party may file a motion requesting the Court to reconsider its determination thai
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. API'. P. 39.8. Such a motion should be filed within ien(10)
days from the dale of this order.

        It is so ORDERED on October 3, 2013.



                                                              Catherine/Stone, Chief justice


        IN WITNESS WHEREOF             have hereunto       my hand and affixed the seal o/thc said
court on this October 3.2013.




       ii a.-
       50/ ,